DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 12/17/2020 have been accepted. Claims 1, 2, 6-10, 14-18, 23, and 24 are still pending. Claims 1, 8, 9,16, 17, and 24 are amended. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 2, 6-10, 14-18, and 23-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 5-10, 13-18, and 21-27 of copending Application No. 16/213,802 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the independent claims and some of the dependent claims contain different wording as they vary slightly in the level of detail and the copending application focuses on the host as opposed to the first memory controller, they describe the exact same method and system that is performing the method. The instant applications describes more what is happening at the first controller with statements that the requested parameters are being transmitted to the host. The parameters are the same, and .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 16/213,797
Co-pending Application 16/213,802
1. (Currently amended) A method, comprising: configuring a first storage controller to communicate with a host over a first storage area network that is not isolated from the host; mirroring data controlled via the first storage controller to a second storage controller over a second storage area network that is comprised of a plurality of storage area networks including a plurality of paths, wherein the second storage area network is isolated from the host, and wherein a first type of request comprising Extended Link Services (ELS) commands over a Fibre Channel (FC) protocol allows the host to acquire read diagnostic parameters of the first storage area network but not of the second storage area network; receiving, by the first storage controller a second type of request wherein the first type of request is incapable of performing operations performed by the second type of request, wherein the first type of request comprises commands in an operating system of the host, and wherein the second type of request comprises extensions of the commands in the operating system of the host; and in response to receiving the second type of request, transmitting, by the first storage controller to the host the read diagnostic parameters of the plurality of paths that are available to be used for the mirroring of the data controlled by the first storage controller to the second storage controller, wherein the read diagnostic 
that is not isolated from the host, wherein a second storage area network is isolated from the host, and wherein a first type of request comprising Extended Link Services (ELS) commands over a Fibre Channel (FC) protocol allows the host to acquire read diagnostic parameters of the first storage area network but not of the second storage area network; transmitting a second type of request from the host to the first storage controller to provide read diagnostic parameters of the second storage area network that is used for mirroring data controlled by the first storage controller to a second storage controller, wherein the second type of request is based on an extension of existing commands in an operating system of the host, wherein the extension allows the second type of request to be made, and wherein the second storage area network is comprised of a plurality of storage area networks; and receiving, by the host, the read diagnostic parameters of a plurality of paths that are available to be used for the mirroring of the data controlled by the first storage controller to the second storage controller, wherein the read diagnostic parameters of the plurality of paths indicate that a first path of the plurality of paths provides a superior communication path than a second path of the plurality of paths for the mirroring of the data.

5. (Currently Amended) The method of claim 1, wherein the first storage area network and the second storage area network use a Fibre Channel (FC) protocol, and wherein Extended Link Services (ELS) commands over FC allow the host to acquire the read diagnostic 
25. (New) The method of claim 1, wherein the second type of request comprises a set of Perform Subsystem Function (PSF), Device Server Option (DSO) and a read subsystem data command that allow the host to receive the read diagnostic parameters of the second storage area network.

2. (Currently Amended) The method of claim 1, wherein the host is not permitted to directly secure the read diagnostic parameters of the second storage area network without the transmitting of the second type of request from the host to the first storage controller to provide the read diagnostic parameters of the second storage area network.
6. (Original) The method of claim 1, the read diagnostic parameters allow fault isolation in the second storage area network.
6. (Original) The method of claim 1, the read diagnostic parameters allow fault isolation in the second storage area network.

7. (Currently Amended) The method of claim 1, wherein the mirroring is via synchronous replication in which a write from the host is complete only after the write is completed on volumes of both the first and the second storage controller.
8. (Currently Amended) The method of claim 1, wherein additional storage area networks are also used for the mirroring of the data, and wherein different ports are used for the mirroring of the data within a same storage area network.
8. (Currently Amended) The method of claim 1, wherein the operating system of the host includes a command that is configurable to generate the request to provide the read diagnostic parameters, wherein additional storage area networks are also used for the mirroring of the data, and wherein different ports are used for the mirroring of the data within a same storage area network.
9. (Currently Amended) A first storage controller, comprising: a memory; and a processor coupled to the memory, wherein the processor performs operations, the operations comprising: configuring the first storage controller to communicate with a host over a first storage area network that is not isolated from the host; mirroring data controlled via  wherein the first type of request is incapable of performing operations performed by the second type of request, wherein the first type of request comprises commands in an operating system of the host, and wherein the second type of request comprises extensions of the commands in the operating system of the host; and in response to receiving the second type of request, transmitting, by the first storage controller to the host the read diagnostic parameters of the plurality of paths that are available to be used for the mirroring of the data controlled by the first storage controller to the second storage controller, wherein the read diagnostic parameters of the plurality of paths indicate that a first path of the plurality of paths provides a superior communication path than a second path of the plurality of paths for the mirroring of the data. 
that is not isolated from the host, wherein a second storage area network is isolated from the host, and wherein a first type of request comprising Extended Link Services (ELS) commands over a Fibre Channel (FC) protocol allows the host to acquire read diagnostic parameters of the first storage area network but not of the second storage area network; transmitting a second type of request from the host to the first storage controller to provide read diagnostic parameters of the second storage area network that is used for mirroring data controlled by the first storage controller to a second storage controller, wherein the second type of request is based on an extension of existing commands in an operating system of the host, wherein the extension allows the second type of request to be made, and wherein the second storage area network is comprised of a plurality of storage area networks; and Page 3 of 10Amdt. dated September 29, 2020Serial No. 16/213,802 Reply to Office action of June 29, 2020Docket No. P201803188AUS01 Firm No. 0018.0846 receiving, by the host, the read diagnostic parameters of a plurality of paths that are available to be used for the mirroring of the data controlled by the first storage 

13. (Currently Amended) The host of claim 9, wherein the first storage area network and the second storage area network use a Fibre Channel (FC) protocol, and wherein Extended Link Services (ELS) commands over FC allow the host to acquire the read diagnostic parameters of the first storage area network but not of the second storage area network.
26. (New) The system of claim 9, wherein the second type of request comprises a set of Perform Subsystem Function (PSF), Device Server Option (DSO) and a read subsystem data command that allow the host to receive the read diagnostic parameters of the second storage area network.

10. (Currently Amended) The host of claim 9, wherein the host is not permitted to directly secure the read diagnostic parameters of the second storage area network without the transmitting of the second type of request from the host to the first storage controller to provide the read diagnostic parameters of the second storage area network.
14. (Previously presented) The first storage controller of claim 9, the read diagnostic parameters allow fault isolation in the second storage area network.
14. (Original) The host of claim 9, the read diagnostic parameters allow fault isolation in the second storage area network.
15. (Previously presented) The first storage controller of claim 9, wherein the mirroring is via synchronous replication in which a write from the host is complete only after the write is completed on volumes of both the first and the second storage controller.
15. (Currently Amended) The host of claim 9, wherein the mirroring is via synchronous replication in which a write from the host is complete only after the write is completed on volumes of both the first and the second storage controller.
16. (Currently Amended) The first storage controller of claim 9, wherein additional 





	
 Channel (FC) protocol allows the host to acquire read diagnostic parameters of the first storage area network but not of the second storage area network; receiving, by the first storage controller a second type of request from the host to provide the read diagnostic parameters of the second storage area network, wherein the second type of request comprises a set of Perform Subsystem Function (PSF), Device Server Option (DSO) and a read subsystem data command that allow the host to receive the read diagnostic parameters of the second storage area network wherein the first type of request is incapable of performing operations performed by the second type of request, wherein the first type of request comprises commands in an operating system of the host, and wherein the second type of request comprises extensions of the commands in the operating system of the host; and in response to receiving the second type of request, transmitting, by the first storage controller to the host the read diagnostic parameters of the plurality of paths that are available to be used for the mirroring of the data controlled by the first storage controller to the second storage controller, wherein the read diagnostic parameters of the plurality of paths indicate that a first path of the plurality of paths provides a superior communication path than a second path of the plurality of paths for the mirroring of the data.
that is not isolated from the host, wherein a second storage area network is isolated from the host, and wherein a first type of request comprising Extended Link Services (ELS) commands over a Fibre Channel (FC) protocol allows the host to acquire read diagnostic parameters of the first storage area network but not of the second storage area network; transmitting a second type of request from the host to the first storage controller to provide read diagnostic parameters of the second storage area network that is used for mirroring data controlled by the first storage controller to a second storage controller, wherein the second type of request is based on an extension of existing commands in an operating system of the host, wherein the extension allows the second type of request to be made, and wherein the second storage area network is comprised of a plurality of storage area networks; and receiving, by the host, the read diagnostic parameters of a plurality of paths that are available to be used for the mirroring of the data controlled by the first storage controller to the second storage controller, wherein the read diagnostic parameters of the 

21. (Previously presented) The computer program product of claim 17, wherein the first storage area network and the second storage area network use a Fibre Channel (FC) protocol, and wherein Extended Link Services (ELS) commands over FC allow the host to acquire the read diagnostic parameters of the first storage area network but not of the second storage area network.
27. (New) The computer program product of claim 17, wherein the second type of request comprises a set of Perform Subsystem Function (PSF), Device Server Option (DSO) and a read subsystem data command that allow the host to receive the read diagnostic parameters of the second storage area network.

18. (Currently Amended) The computer program product of claim 17, wherein the host is not permitted to directly secure the read diagnostic parameters of the second storage area network without the transmitting of the request from the host to the first storage controller to provide the read diagnostic parameters of the second storage area network.
23. (Previously presented) The computer program product of claim 17, wherein the mirroring is via synchronous replication in which a write from the host is complete only after the write is completed on volumes of both the first and the second storage controller.
23. (Currently Amended) The computer program product of claim 17, wherein the mirroring is via synchronous replication in which a write from the host is complete only after the write is completed on volumes of both the first and the second storage controller.
24. (Currently Amended) The computer program product of claim 17, wherein additional storage area networks are also used for the mirroring of the data, and wherein 
the operating system of the host includes a command that is configurable to generate the request to provide the read diagnostic 


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-10, 14-18, 23, and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. The independent claims contain the negative limitation “wherein the first type of request is incapable of performing operations performed by the second type of request”. This limitation constitutes new matter as there is no explicit recitation in the original disclosure that explicitly states that the first command is incapable of 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 6-10, 14-18, 23, and 24  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The amended limitations to the independent claims render the claims indefinite. First the limitation “wherein the first type of request is incapable of performing operations performed by the second type of request” is confusing as a request does not perform operations, but notifies or signals controllers/processors to carry out operations. Secondly the limitation “and wherein the second type of request comprises extensions of the commands in the operating system of the host” also renders the claim indefinite due the lack of explanation as to what constitutes an extension. The specification only mentions and shows what an extension is in Fig. 6 and Paragraph [0049], but there is no explanation given beyond this. Paragraph [0050] then states that the command (second request in the claims) is a new set of PSF, DSO and read subsystem data command in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9-14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hathorn et al. (US Patent 9,385,967, hereafter referred to as Hathorn) in view of Ochi et al. (US Patent 7,143,008, hereafter referred to as Ochi).
Regarding claim 1, Hathorn teaches a method, comprising: configuring a first storage controller to communicate with a host over a first storage 5area network that is not isolated from the host (Fig. 1B and Col. 8, lines 22-32, shows that two storage controllers are connected to hosts via the connections 116d-n which can be stated as being storage area networks (SAN). Since the host is connected to the network it is clearly not isolated from it), mirroring data controlled via the first storage controller to a second storage controller over a second storage area network that is comprised of a plurality of storage area networks including a plurality of paths, wherein the second storage area network is isolated from the host, (Col. 6, lines 21-32, states that the two controllers can have a peer-to-peer mirroring relationship. Fig. 1B and Col. 8, lines 22-32, shows that the two units are storage control units and also states that the storage control units may be connected by one or more networks and that those networks can be storage area networks. Since these networks are shown to be connected to only the controllers, they are isolated from the host), and wherein a first type of request comprising Extended Link Services (ELS) commands over a Fibre Channel (FC) protocol allows the host to acquire read diagnostic parameters of the first storage area network but not of the second storage area network (Col. 6, lines 4-12, state that the connections can be fiber channel links that use a fiber channel protocol which can also utilize Extended Link Services protocol. As for the definition of “type” of command, since there is no explicitly defined meaning as to what constitutes a command type (in the claims or in the specification), any command that is requesting information for the first storage area network will be construed to be a first type of command and any command that is requesting information for the second storage area network will be a second type), receiving a second type of  request from the host to provide the read diagnostic parameters of a storage area network and securing the read diagnostic parameters of the second storage area network, and transmitting to the host, the read diagnostic parameters of the second storage area network to the host (Col. 5, lines 37-44, states that the read diagnostic parameters can be automatically retrieved meaning that a request would have to be automatically sent out, received by the particular components in the storage area network which would then obtain the desired information, and send them back so they can be used), wherein the first type of request is incapable of performing operations performed by the second type of request, wherein the first type of request comprises commands in an operating system of the host (Col. 6, lines 4-12, as stated previously, the first type of request is only going to retrieve information for the first storage area network while the second type will only result in retrieving information for the second storage area network. Col. 6, lines 43-61, states that the resource allocation control logic, which would be issuing the commands can be part of the host operating system), and wherein the second type of request comprises extensions of the commands in the operating system of the host (Col. 6, lines 43-61, as stated in the 112(b) rejection, extensions are being construed as the additional arguments of the command that vary the particular command by using the different arguments when calling it. As stated previously the resource allocation control logic can be an application in the OS meaning it will use the protocol/commands of the OS to carry out its operations meaning those commands would require extensions for the specific uses such as identifying the particular network and information to retrieve), wherein the read diagnostic parameters of all of the plurality of paths indicate that a first path of the plurality of paths provides a superior communication 5path than a second path of the plurality of paths for the mirroring of the data (Col. 8, line 54 – Col. 9, line 8, states that the information for a link (path) in a SAN can be retrieved to help determine resource allocations (superior path). Col. 6, lines 21-32, as stated previously, shows mirroring of data in a storage area network meaning that the determined paths can be utilized for the mirroring of the data). Hathorn does not teach wherein the second type of request comprises a set of Perform Subsystem Function (PSF), Device Server Option (DSO) and a read subsystem data command that allow the host to receive the read diagnostic parameters of the second storage area network and sending the request to one of the memory controllers and having the controller retrieve and send the read diagnostic parameters of the second storage area network.
Ochi teaches a host sending a request for diagnostic information to a controller that then, in response to receiving request, the controller secures the diagnostic information, and transmits it to the host (Col. 6, lines 29-38 and Col. 7, lines 8-28, describe the host monitoring agents and SAN switch monitoring agents (controllers) which monitor various parts of the system. These agents collect diagnostic information and then when requested by the performance management software (host) they send the information to the performance management software. This is further confirmed by Col. 10, lines 22-32 wherein the performance management software sends a request for the diagnostic information to the agents after which the agents look up the requested information in their respective tables and send the information back in response), wherein the second type of request comprises a set of Perform Subsystem Function (PSF), Device Server Option (DSO) and a read subsystem data command that allow the host to receive the read diagnostic parameters (Col. 8, line 37- Col. 9 line 22, describes the configuration information obtaining function and performance information obtaining functions that are used to obtain the necessary diagnostic data that is requested by the host. While they are not explicitly the PSF, DSO, and read subsystem data command mentioned in the claim, they do comprise equivalent components as they perform the exact same tasks as the specified components in the claim. It should be noted that the specified components in the claim are specific protocols/functions that are part of IBM’s z/architecture, and are only used in that architecture (hence why an equivalency is used). Col. 9, lines 22-56 and Col. 9, line 64-Col. 10, line 36, further describe the information obtaining function process). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hathorn to have the host send a request for diagnostic data of a system to a controller as taught in Ochi so as to automatically narrow down performance 
Regarding claim 2, Hathorn and Ochi teach all the limitations of claim 1. Hathorn further teaches wherein the first storage controller isolates the second storage area network from the host and does not permit the host to directly secure read diagnostic parameters of the second storage area network without transmitting the second  type of request from the host to the first storage controller to provide the read diagnostic parameters of the second storage area network (Fig. 1, shows that the storage area network 116c connecting the controllers does not connect to the hosts and is therefore isolated from them meaning that the hosts do not have the ability to access any information regarding the network or the network itself directly). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 6, Hathorn and Ochi teach all the limitations of claim 1. Hathorn further teaches the read diagnostic parameters allow fault isolation in the second storage area network (Col. 5, lines 37-44, as stated in the rejection to claim 1, read diagnostic parameters can be retrieved and would allow for fault isolation in the storage area network if desired). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 9, 10, and 14, claims 9, 10, and 14 are the controller claims associated with claims 1, 2, and 6. Since Hathorn and Ochi teach all the limitations of claims 1, 2, and 6 and Hathorn further teaches a storage controller that comprises a memory and processor coupled to the memory (Col. 13, lines 38-55, states the storage control unit (controller) can be a computer system as seen in Fig. 4), they also teach all the limitations of claims 9, 10, and 14; therefore the rejections to claims 1, 2, and 6 also apply to claims 9, 10, and 14.
Regarding claims 17 and 18, claims 17 and 18 are the computer program product claims associated with claims 1, 2, and 6. Since Hathorn and Ochi teach all the limitations of claims 1, 2, and 6, they also teach all the limitations of claims 17 and 18; therefore the rejections to claims 1, 2, and 6 also apply to claims 17 and 18.

Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hathorn and Ochi as applied to claims 1, 9, and 17 above, and further in view of Metro Mirror and Global Mirror Data Copy: What’s the difference?, Maximum Midrange Blog, April 14, 2016 (hereafter referred to as Metro Mirror).
Regarding claim 7, Hathorn and Ochi teach all the limitations to claim 1. Hathorn and Ochi do not teach wherein the mirroring is via synchronous replication in which a write from the host is complete only after the write is completed on volumes of both the first and the second storage controller.
Metro Mirror teaches wherein the mirroring is via synchronous replication in which a write from the host is complete only after the write is completed on volumes of both the first and the second storage controller (The article is about the difference between Metro Mirror and Global Mirror. Metro Mirror is a synchronous copy mechanism wherein a write is not considered complete by the host until the data has been written to both the primary storage and mirroring storage). Since both Hathorn/Ochi and Metro Mirror teach mirroring operations it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the method of mirroring of Hathorn and Ochi with that of Metro Mirror to obtain the predictable result of wherein the mirroring is via synchronous replication in which a write from the host is complete only after the write is completed on volumes of both the first and the second storage controller.
Regarding claim 15, claim 15 is the controller claim associated with claim 7. Since Hathorn, Ochi, and Metro Mirror teach all the limitations of claim 7 and Hathorn further teaches a storage controller that comprises a memory and processor coupled to the memory (Col. 13, lines 38-55, states the storage control unit (controller) can be a computer system as seen in Fig. 4), they also teach all the limitations of claim 15; therefore the rejection to claim 7 also applies to claim 15.
Regarding claim 23, claim 23 is the computer program product claim associated with claim 7. Since Hathorn, Ochi, and Metro Mirror teach all the limitations of claim 7, they also teach all the limitations of claim 23; therefore the rejection to claim 7 also applies to claim 23.

Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hathorn and Ochi as applied to claims 1, 9, and 17 above, and further in view of Benhase et al. (US PGPub 2014/0075110, hereafter referred to as Benhase).
Regarding claim 8, Hathorn and Ochi teach all the limitations to claim 1. Hathorn further teaches and wherein additional storage area networks are also used for mirroring of data (Col. 6, lines 21-32 and Col. 8, lines 22-32, as stated in the rejection to claim 1, the controllers have a mirroring relationship and can be connected via one or more storage area networks meaning at least one has to be used for mirroring operations, and if one can be used then it is obvious more than one can be used). Hathorn and Ochi do not teach wherein different ports are used for mirroring of data within a same storage area network.
Benhase teaches wherein different ports are used for mirroring of data within a same storage area network (Paragraph [0023], states that the controller can be connected by a storage area network. Paragraph [0027] states that ports on the second controller (which would be in the network) can be assigned mirroring operations). Since both Hathorn/Ochi and Benhase teach mirroring in a storage area network it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Hathorn and Ochi to use a scheduler to help set up the mirroring operations as taught in Benhase in order to obtain the predictable result of wherein different ports are used for mirroring of data within a same storage area network.
Regarding claim 16, claim 16 is the controller claim associated with claim 8. Since Hathorn, Ochi, and Benhase teach all the limitations of claim 8 and Hathorn further teaches a storage controller that comprises a memory and processor coupled to the memory (Col. 13, lines 38-55, states the storage control unit (controller) can be a computer system as seen in Fig. 4), they also teach all the limitations of claim 16; therefore the rejection to claim 8 also applies to claim 16.
Regarding claim 24, claim 24 is the computer program product claim associated with claim 8. Since Hathorn, Ochi, and Benhase teach all the limitations of claim 8, they also teach all the limitations of claim 24; therefore the rejection to claim 8 also applies to claim 24.
	
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. The applicant argues that the references do not teach the amended limitations. The examiner respectfully disagrees. As stated in the rejection to claim 1, Hathorn does teach “wherein the first type of request is incapable of performing operations performed by the second type of request, wherein the first type of request comprises commands in an operating system of the host” (Col. 6, lines 4-12 and lines 43-61) “and wherein the second type of request comprises extensions of the commands in the operating system of the host” (Col. 6, lines 43-61). As stated in the rejection to claim 1, the first type of request is only going to retrieve information for the first storage area network while the second type will only result in retrieving information for the second storage area network. Col. 6, lines 43-61, states that the resource allocation control logic, which would be issuing the commands can be part of the host operating system. Based on the interpretation given in the 112(b) rejection, the resource allocation control logic can be an application in the OS meaning it will use the protocol/commands of the OS to carry out its operations meaning those commands would require extensions for the specific uses such as identifying the particular network and information to retrieve. Therefore the rejections still hold.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132